Filed 6/23/21 Dept. of State Hospitals v. J.T. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 DEPARTMENT OF STATE                                           2d Juv. No. B306534
 HOSPITALS,                                                 (Super. Ct. No. 20MH-0103)
                                                             (San Luis Obispo County)
      Plaintiff and Respondent,

 v.

 J.T.,

      Defendant and Appellant.



       J.T., an individual committed to Atascadero State Hospital
(ASH) as an offender with a mental disorder (OMD),1 appeals the
trial court’s order authorizing his involuntary treatment with
antipsychotic medication pursuant to Welfare and Institutions




        Effective January 1, 2020, Penal Code section 2962 was
         1

amended to replace “mentally disordered offender” with “an
offender with a mental health disorder.” (Pen. Code, § 2962,
subd. (d)(3), as amended by Stats. 2019, ch. 649, § 1.)
Code2 section 5300. Appellant contends the evidence is
insufficient to support the court’s finding that he is incompetent
to make decisions about his medical treatment, and that the
finding he presented a danger to others was based on
inadmissible hearsay admitted in violation of People v. Sanchez
(2016) 63 Cal.4th 665 (Sanchez). We affirm.
            FACTS AND PROCEDURAL HISTORY
       Since 2015, appellant has been committed to ASH as an
OMD. Following in-hospital panels conducted in January and
February 2020, the Department of State Hospitals (DSH)
obtained an order authorizing the involuntary medication of
appellant pursuant to title 9, section 4210 of the California Code
of Regulations. On June 11, 2020, DSH petitioned the trial court
to authorize the continued involuntary medication of appellant
for a period of one year.
       Dr. Hadley Osran testified at the hearing on the petition.
Dr. Osran, who had been appellant’s treating psychiatrist in
2017, interviewed appellant prior to the hearing and reviewed his
file and record. The doctor also interviewed appellant’s current
treating psychiatrist.
       Dr. Osran opined that appellant was incompetent to make
decisions about his treatment with antipsychotic medication.
The doctor concluded appellant is unable to understand the
benefits and risks of taking or not taking his medication.
Appellant has a longstanding diagnosis of schizoaffective
disorder, bipolar type. His symptoms include “agitation,
increased energy, elevated mood, [and] decreased need for sleep.”
He has also suffered from “psychotic symptoms heavily in the
area of delusions and delusional symptoms over the years.”

      2All undesignated statutory references are to the Welfare
and Institutions Code.

                                2
Although appellant is “aware” of his diagnosis, “he does not
believe it’s true.” Appellant stated his belief that “he does not
really have” a mental disorder and was “free from schizophrenia”
because he was “aware of the reality of the illness, the reality of
being sober.”
       Over the years, Dr. Osran and other clinicians had
repeatedly attempted to explain appellant’s diagnosis to him and
the need for him to receive treatment with antipsychotic
medication. Dr. Osran opined that appellant was unable to
understand the benefits and risks of such medication. The doctor
noted that appellant did not believe he achieved “any benefit
from the medication[,] despite the fact that the medications do
help him, they do reduce his symptoms, they do reduce [his]
hallucinations and delusions.” Although appellant had
complained that Geodon (his prescribed antipsychotic
medication) had caused him to gain weight, weight gain is not
associated with that medication. Moreover, appellant stated his
belief that he would not relapse if his medication were
discontinued and made clear he would not take his medication
unless he was ordered to do so. The doctor noted that an
involuntary medication order had been sought after appellant
began refusing medication in January 2020.
       Dr. Osran also opined that appellant presented a danger to
others as provided in section 5300. The doctor concluded that if
appellant did not take his medication “psychiatric
decompensation would increase his risk of violence.” On
September 6, 2019, appellant “got in[to] an altercation with staff
while cleaning his room” and “thrust a broomstick at staff” and
“swung his fists at staff.” Appellant was also involved in an
“aggressive incident” while incarcerated prior to his OMD
commitment and told Dr. Osran he had “several” prior arrests for
assault with a deadly weapon and attempted rape.

                                 3
       Appellant testified on his own behalf. He answered
“maybe” when asked if he would agree to take an antipsychotic
medication that does not cause weight gain, but subsequently
stated his belief that “all antipsychotic medication . . . make[s]
you gain weight.” He also claimed that from 2012 to 2013 he was
incarcerated yet “had no psychotic symptoms” and “wasn’t . . .
schizophrenic.”
       At the conclusion of the hearing, the trial court found that
appellant was both incompetent to refuse medical treatment and
presented a danger to others as provided in section 5300.
Accordingly, the court issued an order authorizing appellant’s
involuntary treatment with antipsychotic medication for a period
of one year. The court reasoned it was “clear from [appellant’s]
statement to treatment staff that he doesn’t see the need for
these medications and that was [also] clear in his testimony
today.” The court also noted that although DSH had not sought
an involuntary medication order following the September 2019
incident in which appellant exhibited assaultive behavior toward
staff, appellant did not begin refusing medication until January
2020.
                            DISCUSSION
       Appellant contends the order authorizing his involuntary
treatment with antipsychotic medication must be reversed
because the evidence is insufficient to support the trial court’s
finding that he is incompetent to refuse such treatment. He also
claims the court’s finding that he presents a danger to others is
based on the evidence of the September 2019 incident in which he
exhibited assaultive behavior toward staff, which was
inadmissible hearsay admitted in violation of Sanchez. We are
not persuaded.
       An involuntarily committed patient may forcibly be treated
with antipsychotic medication if a court determines he is not

                                4
competent to refuse such treatment. (In re Qawi (2004) 32
Cal.4th 1, 14 (Qawi).) Individuals in custody may refuse to take
antipsychotic medication. (Ibid.) The right of a person
committed as an OMD “to refuse antipsychotic drugs is
qualified.” (People v. Fisher (2009) 172 Cal.App.4th 1006, 1013
(Fisher).) The right may be overcome by a judicial determination
that (1) the OMD is incompetent or incapable of making decisions
about his or her own treatment, or (2) the OMD is dangerous
within the meaning of section 5300. (Qawi, at p. 27.) Either
finding is sufficient to support an involuntary medication order.
(Ibid.) A judicial determination of whether an OMD is competent
to refuse antipsychotic medication involves the consideration of
three factors: (1) whether the patient is aware of his situation;
(2) whether the patient understands the benefits and risks of
treatment; and (3) whether the patient is able to understand and
knowingly, intelligently, and rationally evaluate and participate
in treatment decisions. (Id., at pp. 17-18.)
       We review an order authorizing administration of
antipsychotic medication for substantial evidence. (Fisher, supra,
172 Cal.App.4th at p. 1016.) We draw all reasonable inferences
from the record in support of the trial court’s findings. (People v.
Clark (2000) 82 Cal.App.4th 1072, 1082.) We review the record
in the light most favorable to the judgment or order. (Ibid.) We
do not reweigh the evidence or decide the credibility of witnesses.
(Id., at pp. 1082-1083.) “To succeed under a substantial evidence
review, defendant must establish that no rational jury could have
concluded as it did—it does not matter that ‘the evidence could
reasonably be reconciled’” with a contrary finding. (People v.
Shamblin (2015) 236 Cal.App.4th 1, 9.) “‘“An appellate court
must accept logical inferences that the jury might have drawn
from the evidence even if the court would have concluded



                                 5
otherwise. [Citation.]” [Citation.]’” (People v. Hovarter (2008) 44
Cal.4th 983, 1015.)
       Substantial evidence supports the trial court’s finding that
appellant is incompetent to refuse treatment with antipsychotic
medication, as set forth in section 5300. Appellant’s arguments
to the contrary fail to account for the standard of review, which
requires us to view the evidence in the light most favorable to the
court’s order. (People v. Clark, supra, 82 Cal.App.4th at p. 1082.)
Appellant told Dr. Osran he does not believe that he suffers from
a mental disorder. Because appellant does not accept or
understand his diagnosis, the court correctly found he “lacks the
mental capacity to rationally understand the nature of the
medical problem, the proposed treatment, and the attendant
risks.” (Qawi, supra, 32 Cal.4th at p. 18.)
       Contrary to appellant’s claim, the issue “cannot fairly be
characterized as a simple disagreement between a patient and
his doctor” regarding the efficacy of treatment with antipsychotic
medication. (State Dept. of State Hospitals v. A.H. (2018) 27
Cal.App.5th 441, 447.) To the extent appellant alleges a due
process violation, “[t]here is no due process violation in this case.
[DSH] followed existing statutory, administrative, and case law
in obtaining the [involuntary medication] order. It is settled that
antipsychotic medication may be involuntarily administered to
an [OMD] who lacks the capacity to refuse treatment or is
dangerous to others within the meaning of . . . section 5300.
[Citations.]” (Ibid.) Substantial evidence supports the trial
court’s finding that appellant lacks the capacity to refuse his
recommended treatment.
       Because the finding that appellant is incompetent to refuse
treatment is sufficient to affirm the involuntary medication
order, we need not address the court’s alternative finding that
that appellant is dangerous within the meaning of section 5300.

                                  6
In any event, the record belies appellant’s assertion that he
raised a Sanchez objection to Dr. Osran’s testimony regarding the
September 2019 incident in which appellant exhibited assaultive
behavior toward staff. After the doctor offered that testimony
without objection, he was asked if he knew “what [appellant’s]
underlying commitment offense was” and indicated that he
“might” have the relevant records “to refresh [his] memory.” At
that point, appellant raised a Sanchez objection and the court
overruled the objection. After Dr. Osran testified that the
commitment offense was too remote to be relevant to the
determination whether appellant was currently dangerous, the
court sustained appellant’s relevancy objection and the evidence
was excluded. Because appellant did not object to Dr. Osran’s
testimony regarding the September 2019 incident, he forfeited
his claim that the evidence should have been excluded as
inadmissible hearsay under Sanchez. (People v. Stevens (2015) 62
Cal.4th 325, 333.)
                           DISPOSITION
       The trial court’s order is affirmed.
       NOT TO BE PUBLISHED.




                                   PERREN, J.

We concur:



             GILBERT, P.J.



             TANGEMAN, J.


                               7
                    Jesse J. Marino, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      Jean Matulis, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Matthew Rodriguez, Acting Attorney General, Gregory D.
Brown, Jennifer M. Kim, Supervising Deputy Attorneys General,
Benjamin G. Diehl, Deputy Attorney General, for Plaintiff and
Respondent.